Citation Nr: 1342735	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  06-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for pelvic rotation, including as secondary to service-connected soft tissue lacerations to right foot and heel with residual pes planus. 

2.  Entitlement to service connection for L3 nerve group disorder causing numbness/sleeping feeling to left thigh and knee, including as secondary to service-connected soft tissue lacerations to right foot and heel with residual pes planus. 

3.  Entitlement to service connection for a disorder claimed as spinal alignment C1 through S3, including as secondary to service-connected soft tissue lacerations to right foot and heel with residual pes planus. 

4.  Entitlement to service connection for a disorder claimed as an inability to sustain an upright position, to support body weight independently, or to recover from a fall, right leg, including as secondary to service-connected soft tissue lacerations to right foot and heel with residual pes planus. 

5.  Entitlement to an evaluation in excess of 20 percent for service-connected soft tissue lacerations to right foot and heel with residual pes planus. 

6.  Entitlement to an initial compensable evaluation for muscle atrophy, right calf, prior to September 2009 and to a rating beyond 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from March 1966 to January 1970.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified in support of these claims during a hearing held before a Decision Review Officer at the RO in March 2007. 

In May 2009, and again in February 2011 the Veteran's claim was remanded for further development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required. 


REMAND

Reason for Remand: to obtain private medical records

In July 2012 the Veteran's representative submitted additional medical evidence to the Board and waived initial review of this evidence by the RO.  Upon review, the Board notes that in a June 2012 statement, Dr. M. Feeney provided an opinion regarding the etiology of the Veteran's disorders.  The clinician indicated that he has been treating the Veteran from October 2010 to the present.  Treatment records from this examiner are not in the claims file or in the electronic file and they have not been requested by VA.  

Additionally in a June 2012 letter, Dr. K. Van Metre provided a nexus opinion regarding the Veteran's disorders and indicated that the opinion was based on objective testing and working with the Veteran over the past several years.  Records from this examiner are not in the claims file or in the electronic file and have not been requested by VA.  

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain the private treatment records from Dr. Feeney and Dr. Van Metre.  Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Following completion of the above, and the completion of any other action deemed necessary, the claims should be readjudicated. If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


